  Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 1 of 20 PageID #: 1



   MICHAEL FAILLACE & ASSOCIATES, P.C.
   60 East 42nd Street, Suite 4510
   New York, New York 10165
   Telephone: (212) 317-1200
   Facsimile: (212) 317-1620
   Attorneys for Plaintiff

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -------------------------------------------------------X
   PEDRO TORRES CASTILLO, individually
   and on behalf of others similarly situated,

                                      Plaintiff,                      COMPLAINT

                    -against-
                                                              COLLECTIVE ACTION UNDER
   STOP N GO CORP (D/B/A STOP N GO),                               29 U.S.C. § 216(b)
   BHAKTI 61 INC (D/B/A STOP N GO), NEIL
   PATEL aka NIRMAL PATEL , and PIRO                                     ECF Case
   PATEL ,

                                       Defendants.
   -------------------------------------------------------X

          Plaintiff Pedro Torres Castillo (“Plaintiff Torres” or “Mr. Torres”), individually and on

 behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Stop N Go Corp (d/b/a Stop N Go), Bhakti 61

 Inc (d/b/a Stop N Go), (“Defendant Corporations”), Neil Patel aka Nirmal Patel and Piro Patel,

 (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                            NATURE OF ACTION

        1.       Plaintiff Torres is a former employee of Defendants Stop N Go Corp (d/b/a Stop N

Go), Bhakti 61 Inc (d/b/a Stop N Go), Neil Patel aka Nirmal Patel, and Piro Patel.

        2.       Defendants own, operate, or control a convenience store, located at 39-58 61st St.,

Woodside, NY 11377 under the name “Stop N Go”.
  Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 2 of 20 PageID #: 2



       3.      Upon information and belief, individual Defendants Neil Patel aka Nirmal Patel and

Piro Patel, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the convenience store as a joint or unified

enterprise.

       4.      Plaintiff Torres was employed as a sandwich maker, stock worker, and porter at the

convenience store located at 39-58 61st St., Woodside, NY 11377.

       5.      At all times relevant to this Complaint, Plaintiff Torres worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime and spread of hours

compensation for the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Torres appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Torres the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.     Defendants’ conduct extended beyond Plaintiff Torres to all other similarly situated

employees.

       9.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Torres and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       10.     Plaintiff Torres now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et



                                                 -2-
  Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 3 of 20 PageID #: 3



seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       11.        Plaintiff Torres seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       12.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Torres’s state law claims under 28 U.S.C.

§ 1367(a).

       13.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a convenience store located in this district. Further, Plaintiff Torres was employed by

Defendants in this district.

                                                    PARTIES

                                                     Plaintiff

       14.        Plaintiff Pedro Torres Castillo (“Plaintiff Torres” or “Mr. Torres”) is an adult

individual residing in Queens County, New York.

       15.        Plaintiff Torres was employed by Defendants at Stop N Go from approximately

June 2014 until on or about December 2019.




                                                     -3-
  Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 4 of 20 PageID #: 4



       16.     Plaintiff Torres consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                               Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled a convenience store,

located at 39-58 61st St., Woodside, NY 11377 under the name “Stop N Go”.

       18.     Upon information and belief, Stop N Go Corp (d/b/a Stop N Go) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 39-58 61st St., Woodside, NY 11377.

       19.     Upon information and belief, Bhakti 61 Inc (d/b/a Stop N Go) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 39-58 61st St., Woodside, NY 11377.


       20.     Defendant Neil Patel aka Nirmal Patel is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Neil Patel

aka Nirmal Patel is sued individually in his capacity as owner, officer and/or agent of Defendant

Corporation. Upon information and belief, Defendant Neil Patel aka Nirmal Patel possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. Upon information and belief, he

determines the wages and compensation of the employees of Defendants, including Plaintiff Torres,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       21.     Defendant Piro Patel is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Piro Patel is sued individually in his


                                                   -4-
  Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 5 of 20 PageID #: 5



capacity as a manager of Defendant Corporation. Defendant Piro Patel possesses operational control

over Defendant Corporation and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff Torres,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       22.     Defendants operate a convenience store located in the Woodside section of Queens.

       23.     Individual Defendants, Neil Patel aka Nirmal Patel and Piro Patel, possess

operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, or control significant functions of Defendant Corporation.

       24.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       25.     Each Defendant possessed substantial control over Plaintiff Torres’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Torres, and all similarly situated individuals,

referred to herein.

       26.     Defendants jointly employed Plaintiff Torres (and all similarly situated employees)

and are Plaintiff Torres’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       27.     In the alternative, Defendants constitute a single employer of Plaintiff Torres and/or

similarly situated individuals.




                                                  -5-
  Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 6 of 20 PageID #: 6



       28.    Upon information and belief, Individual Defendant Neil Patel aka Nirmal Patel

operates Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant

Corporation as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                by, amongst other things, failing to hold annual meetings or maintaining

                appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       29.    At all relevant times, Defendants were Plaintiff Torres’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Torres, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Torres’s services.




                                                 -6-
  Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 7 of 20 PageID #: 7



       30.       In each year from 2014 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       31.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

convenience store on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       32.       Plaintiff Torres is a former employee of Defendants who was employed as a sandwich

maker, stock worker, and porter.

       33.       Plaintiff Torres seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                     Plaintiff Pedro Torres Castillo

       34.       Plaintiff Torres was employed by Defendants from approximately June 2014 until on

or about December 2019.

       35.       Defendants employed Plaintiff Torres as a sandwich maker, stock worker, and porter.

       36.       Plaintiff Torres regularly handled goods in interstate commerce, such as convenience

store and other supplies produced outside the State of New York.

       37.       Plaintiff Torres’s work duties required neither discretion nor independent judgment.

       38.       Throughout his employment with Defendants, Plaintiff Torres regularly worked in

excess of 40 hours per week.

       39.       From approximately June 2014 until on or about September 2019, Plaintiff Torres

worked from approximately 5:00 a.m. until on or about 3:00 p.m. to 3:10 p.m., Mondays through




                                                   -7-
  Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 8 of 20 PageID #: 8



Saturdays and from approximately 7:00 a.m. until on or about 1:00 p.m., on Sundays (typically 66

to 66.4 hours per week).

       40.     From approximately September 2019 until on or about December 2019, Plaintiff

Torres worked from approximately 5:00 a.m. until on or about 3:00 p.m. to 3:10 p.m., Mondays

through Saturdays (typically 60 to 60.4 hours per week).

       41.     Throughout his employment, Defendants paid Plaintiff Torres his wages in cash.

       42.     From approximately June 2014 until on or about March 2018, Defendants paid

Plaintiff Torres $10.00 per hour.

       43.     From approximately April 2018 until on or about December 2019, Defendants paid

Plaintiff Torres $13.00 per hour.

       44.     Plaintiff Torres’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       45.     For example, Defendants required Plaintiff Torres to work 10 minutes past his

scheduled departure time two to three days a week, and did not pay him for the additional time he

worked.

       46.     Defendants never granted Plaintiff Torres any breaks or meal periods of any kind.

       47.     Plaintiff Torres was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       48.     On one occasion, Defendants required Plaintiff Torres to sign a document, the

contents of which he was not allowed to review in detail.




                                                 -8-
  Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 9 of 20 PageID #: 9



       49.      Defendants made improper and illegal deductions from Plaintiff Torres’s wages;

specifically, Defendants deducted one hour from Plaintiff Torres' weekly wages for arriving 20

minutes late.

       50.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Torres regarding overtime and wages under the FLSA and NYLL.

       51.      Defendants did not provide Plaintiff Torres an accurate statement of wages, as

required by NYLL 195(3).

      52.       Defendants did not give any notice to Plaintiff Torres, in English and in Spanish

(Plaintiff Torres’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      53.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Torres (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay and overtime

compensation as required by federal and state laws.

      54.       Plaintiff Torres was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      55.       Defendants’ pay practices resulted in Plaintiff Torres not receiving payment for all

his hours worked, and resulted in Plaintiff Torres’s effective rate of pay falling below the required

minimum wage rate in the years of 2017 and 2018.

      56.       Defendants habitually required Plaintiff Torres to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.



                                                 -9-
 Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 10 of 20 PageID #: 10



      57.      Defendants    willfully disregarded        and   purposefully evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      58.      Defendants paid Plaintiff Torres his wages in cash.

      59.      On one occasion, Defendants required Plaintiff Torres to sign a document the

contents of which he was not allowed to review in detail. Defendants paid Plaintiff Torres his wages

in cash.

      60.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      61.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Torres (and similarly situated individuals) worked, and

to avoid paying Plaintiff Torres properly for his full hours worked.

      62.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      63.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Torres and other similarly situated former workers.

      64.      Defendants failed to provide Plaintiff Torres and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum



                                                 - 10 -
 Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 11 of 20 PageID #: 11



wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      65.      Defendants failed to provide Plaintiff Torres and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      66.       Plaintiff Torres brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      67.      At all relevant times, Plaintiff Torres and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.




                                                  - 11 -
 Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 12 of 20 PageID #: 12



      68.      The claims of Plaintiff Torres stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      69.      Plaintiff Torres repeats and realleges all paragraphs above as though fully set forth
herein.
      70.      At all times relevant to this action, Defendants were Plaintiff Torres’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Torres (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      71.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      72.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       73.     Defendants failed to pay Plaintiff Torres (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      74.      Defendants’ failure to pay Plaintiff Torres (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      75.      Plaintiff Torres (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                - 12 -
 Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 13 of 20 PageID #: 13



                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      76.       Plaintiff Torres repeats and realleges all paragraphs above as though fully set forth

herein.

          77.   At all times relevant to this action, Defendants were Plaintiff Torres’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Torres (and

the FLSA Class members), controlled the terms and conditions of employment, and determined the

rate and method of any compensation in exchange for his employment.

          78.   At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

          79.   Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      80.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Torres (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      81.       Defendants’ failure to pay Plaintiff Torres (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      82.       Plaintiff Torres (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

          83.   Plaintiff Torres repeats and realleges all paragraphs above as though fully set forth
herein.


                                                  - 13 -
 Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 14 of 20 PageID #: 14



      84.     At all times relevant to this action, Defendants were Plaintiff Torres’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Torres, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for her employment.

      85.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Torres less than the minimum wage.

      86.     Defendants’ failure to pay Plaintiff Torres the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      87.     Plaintiff Torres was damaged in an amount to be determined at trial.



                                FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      88.      Plaintiff Torres repeats and realleges all paragraphs above as though fully set forth

herein.

      89.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Torres overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      90.     Defendants’ failure to pay Plaintiff Torres overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      91.     Plaintiff Torres was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION



                                                - 14 -
 Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 15 of 20 PageID #: 15



                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      92.       Plaintiff Torres repeats and realleges all paragraphs above as though fully set forth

herein.

      93.      Defendants failed to pay Plaintiff Torres one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Torres’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      94.      Defendants’ failure to pay Plaintiff Torres an additional hour’s pay for each day

Plaintiff Torres’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      95.      Plaintiff Torres was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      96.       Plaintiff Torres repeats and realleges all paragraphs above as though fully set forth

herein.

      97.      Defendants failed to provide Plaintiff Torres with a written notice, in English and in

Spanish (Plaintiff Torres’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).



                                                 - 15 -
 Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 16 of 20 PageID #: 16



      98.        Defendants are liable to Plaintiff Torres in the amount of $5,000, together with costs

and attorneys’ fees.

                                   SEVENTH CAUSE OF ACTION

                   VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      99.        Plaintiff Torres repeats and realleges all paragraphs above as though fully set forth

herein.

      100.       With each payment of wages, Defendants failed to provide Plaintiff Torres with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      101.       Defendants are liable to Plaintiff Torres in the amount of $5,000, together with costs

and attorneys’ fees.

                                      EIGHTH CAUSE OF ACTION


                  UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                                OF THE NEW YORK LABOR LAW

          102.   Plaintiff Torres repeats and realleges all paragraphs above as though set forth fully

herein.

          103.   At all relevant times, Defendants were Plaintiff Torres’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.


                                                  - 16 -
 Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 17 of 20 PageID #: 17



          104.   Defendants made unlawful deductions from Plaintiff Torres’s wages; specifically,

Defendants deducted one hour from Plaintiff Torres' weekly wages for arriving 20 minutes late.

          105.   The deductions made from Plaintiff Torres’s wages were not authorized or required

by law.

          106.   Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff Torres’s wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and

supporting New York State regulations.

     107.        Plaintiff Torres was damaged in an amount to be determined at trial.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Torres respectfully requests that this Court enter judgment against

 Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs Torres and the FLSA Class

 members;

           (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Torres and the FLSA Class members;

           (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Torres’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;



                                                  - 17 -
Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 18 of 20 PageID #: 18



       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Torres and the FLSA Class members;

       (f)     Awarding Plaintiff Torres and the FLSA Class members damages for the amount

of unpaid minimum wage and overtime compensation and damages for any improper deductions

or credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Torres and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage and overtime wage

provisions of, and rules and orders promulgated under, the NYLL as to Plaintiff Torres;

       (i)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Torres;

       (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Torres’s compensation, hours, wages and any deductions or

credits taken against wages;

       (k)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Torres;

       (l)     Awarding Plaintiff Torres damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (m)     Awarding Plaintiff Torres damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);



                                               - 18 -
Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 19 of 20 PageID #: 19



       (n)     Awarding Plaintiff Torres liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (o)     Awarding Plaintiff Torres and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (p)      Awarding Plaintiff Torres and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Torres demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       June 23, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 19 -
Case 1:20-cv-02779-EK-CLP Document 1 Filed 06/23/20 Page 20 of 20 PageID #: 20
